OPINION — AG — ** MARRIAGE LICENSE — PHOTOGRAPHY ** AFTER A JUDGE PERFORMS A MARRIAGE, THE MARRIED COUPLE MAY HAVE A PHOTOCOPY OF THE MARRIAGE LICENSE PRIOR TO REGISTERING THE LICENSE, (COUNTY CLERK) IF OBTAINING THE PHOTOCOPY DOES 'NOT' UNDULY INTERRUPT THE PROCESS OF RETURNING THE LICENSE TO THE ISSUING AUTHORITY. SUCH DETERMINATION IS A QUESTION OF FACT THAT MUST BE EVALUATED IN EACH PARTICULAR INSTANCE. THE COURT CLERK MAY SET A REASONABLE CHARGE FOR ANY COPY OF A MARRIAGE LICENSE THAT HE MAKES. (LICENSE, COPY, REPRODUCTION, MARRIAGE LICENSE) CITE: 43 O.S. 8 [43-8], 43 O.S. 9 [43-9], 43 O.S. 36 [43-36] (DANIEL J. GAMINO)